I concur in the judgment but not in those parts of the main opinion wherein it is held that the attorney for defendant at the trial effectively consented to the court's ruling made in the offer of proof. [7] I think the point was reopened when the attorney offered to make a showing through the father's testimony of the son's statements to him of the personal relations existing between them but a short time before the tragedy. The court's remarks were anything but indefinite or tentative, concluding with, "What he said other than by way of threats is immaterial. Just confine yourself to what your son said, if he said anything." While the attorney could have pressed the matter, the court's ruling was intimation enough that it cared for no argument or authority, and most certainly the attorney was under no pain of losing his exception by accepting the ruling as final in the trial.
Whether or not the court was right seems of little consequence in this appeal, for much testimony giving a very complete description of the father's and son's difficulties and mutual ill feelings reached the jury.
Craig, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 9, 1933, and the following opinion then rendered thereon: *Page 390